DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-14 as filed in a preliminary amendment on 11/29/2018 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2018 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed  does not reasonably provide enablement for the broadly claimed “liquid oil.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation  “50-60%” and “above 40%” as applied to saturated fatty acid content and solid fat content  respectively, and  the claim also recites “preferably 54-60%” and “preferably between 50-70%’ respectively of the above parameters,  which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 USC 103 as being unpatentable over Nalur (US 2008/0131564 Al) in view of Dilley et al. (EP 2367441 B1), cited by the applicant in an IDS.
Regarding claims 1-12,  Nalur discloses a frozen confection coating comprising [0023] 40 to 60% by weight fat, which comprises 65 to 90% by weight fractionated palm oil (which includes a medium soft fat) ,  10 to 35% by weight any liquid oils such as canola, peanut, sunflower, rapeseed, grape-seed, cotton-seed, soybean or corn oils, considered broadly including corresponding high-oleic oils as claimed in claim 8, and 40-60% non-fat solids selected from the listing in claim 10, including cocoa powder, non-fat milk solids and sugar, emulsifier for example, lecithin [0024], in amounts falling within or overlapping the claimed ranges.  The term “fat” is interpreted as a non-interesterified fat (exemplified by fractionated palm oil blend with liquid oil).  
Nalur is silent regarding the type of the fractionated palm oil.  

However, Dilley discloses a palm oil mid-fraction with defined characteristics with solid fat and saturated fatty acid content in the claimed broad range which in combination with an oil produces a coating of desired thickness. The composition comprises from 63 to 70 wt.% of a fat component comprising: 70 to 92 wt.% of a palm oil fraction wherein the palm oil fraction is a palm mid-fraction or blends of palm mid fractions which contains at most 8 wt.% of S3 triglycerides and has a S2U: SU2ratio of > 2.5; 8 to 15% of a liquid oil having a solid fat content of less than 5% at 20°C, measured by pulse NMR spectroscopy ; and 0 to 15% of cocoa butter. The liquid oil is selected from oils including  sunflower oil, (including high linoleic sunflower oil), soybean oil, (including high linoleic soybean oil) rapeseed oil, corn oil, cottonseed oil, peanut oil and 
The fat component content of the composition in Dilley falls within the claimed range and is interpreted as a non-interesterified fat, comprising a blend of palm mid fractions and a liquid oil as claimed.  A palm mid fraction blend in Dilley comprising 20-40% of olein fraction, [0023] is considered to have properties in the claimed ranges in claim 7. 
As both Nalur and Dilley are directed to frozen confection coating compositions comprising fractionated palm oil and liquid oil it would have been obvious to one of ordinary skill in the art to apply a palm mid-fraction or blends thereof as disclosed in Dilley to obtain a composition with desired coating characteristics, with a reasonable expectation of success. Dilley [0044] discloses that a fat composition in Nalur (D in Table 3 in Dilley) produces a coating that is not sufficiently firm and brittle, but has a low pickup weight and a low saturated fat content.  As Nalur discloses that in compositions with high liquid oil content a structuring agent is added to obtain firmness and snap characteristics at 0.2% to 3% level [0018], it would have been obvious to one of ordinary skill in the art to add suitable amounts of structuring agent as claimed in instant claim 5, to obtain a coating with targeted properties. 
A fat blend coating in modified Nalur having high oleic sunflower oil, for example, is expected to have crystallization properties as claimed.   Nalur discloses blends with solid fat content of over 73% at -10 deg. C (Table 1). 
Regarding claim 13, Nalur (claim 17) discloses a method as claimed. 

Claims 1-14 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793